—Crew III, J.
Appeal from a judgment of the County Court of Sullivan County (Lomanto, J.), rendered May 3,1993, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree, possession of burglar’s tools, criminal mischief in the fourth degree and petit larceny.
We reject defendant’s contention that County Court erred in refusing to suppress his statement, "[N]o, I am in here myself’, in response to the police query of whether anyone else was in the building. That inquiry was made while a police officer was securing defendant in a closed, darkened restaurant, where he was found behind the refrigerator, and obviously was prompted by the officer’s concern for his own and his fellow officers’ safety (see, People v Howard, 162 AD2d 615, 616, Iv dismissed 76 NY2d 894, Iv denied 77 NY2d 839).
Following rulings on various pretrial motions, defendant moved for recusal of the assigned County Judge. Thereafter, a different Judge concluded the matter and defendant now argues that we consider the propriety of the rulings made by the originally assigned Judge. In that defendant failed to raise this issue below, he has failed to preserve it for appellate review and we find no reason to reverse thereon in the interest of justice (see, People v Daniels, 204 AD2d 865). We find defendant’s remaining contentions equally unavailing.